976 F. Supp. 350 (1996)
Frank HOWARD
v.
STATE ADMINISTRATIVE BOARD OF ELECTION LAWS, et al.
Civil No. JFM-96-2558.
United States District Court, D. Maryland.
November 14, 1996.
*351 Frank Howard, Washington, DC, pro se.
Mary O'Malley Lunden, Kathleen Hoke Dachille, Office of the Attorney General, Baltimore, MD, Erik N. Nyce, Ralph W. Powers, Jr., Upper Marlboro, MD, for defendants.

MEMORANDUM
MOTZ, Chief Judge.
Plaintiff, a resident of the District of Columbia, has brought this action seeking a declaration that he has the right to participate in congressional elections in the State of Maryland. Plaintiff's primary arguments are foreclosed by a 1964 decision of this court that was affirmed by the Supreme Court of the United States. See Albaugh v. Tawes, 233 F. Supp. 576 (D.Md.), affd., 379 U.S. 27, 85 S. Ct. 194, 13 L. Ed. 2d 173 (1964).
Plaintiff makes one argument that was not addressed in Albaugh. This argument is based upon his prior residence in the state of Maryland. He asserts that defendants are denying him equal protection of the law because they do not permit him to vote in Maryland congressional elections although they do permit voting by members of the military and U.S. citizens living overseas whose last address within the geographical boundaries of the United States was in the State of Maryland. Maryland permits such voting pursuant to the Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. §§ 1973ff-1973ff-6, which requires it to do so. Compliance with that Act provides a reasonable basis for defendants to distinguish between persons covered by the Act and persons such as plaintiff who have chosen to move to the District of Columbia where (under existing law) they are not permitted to vote in Maryland congressional elections.[1]
NOTES
[1]  Although I am dismissing plaintiff's claim summarily because established law is clear, plaintiff is to be commended for having written a memorandum of significant historical interest. Plaintiff is also to be commended for not having sought a preliminary injunction or other emergency relief in regard to the 1996 elections.